SWYGERT, Senior Circuit Judge,
dissenting.
Although I agree with much of the majority’s analysis I cannot agree with its conclusion that this case should be remanded to the Interstate Commerce Commission for further proceedings. I would hold as a matter of law that the Cary Spur Track is a “spur” under 49 U.S.C. § 10907(B) and therefore beyond the Commission’s jurisdiction.
No useful purpose will be served by the court’s remand of this case. The Commission’s decision below represents an unprecedented expansion of the Commission’s jurisdiction and is based on precisely the type of erroneous conclusion of law this court is charged with correcting. See 5 U.S.C. § 706(2)(C). I cannot imagine what additional facts may be proffered below to support this unwarranted extension of the Commission’s jurisdiction. The record before us warrants an outright reversal of the Commission.